Citation Nr: 0832808	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-20 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
of entitlement to service connection for left ear hearing 
loss, assigning a noncompensable disability rating, and 
denied the veteran's claims of entitlement to service 
connection for left ear hearing loss and bilateral tinnitus.  
The December 2005 rating decision deferred the issue of 
entitlement to service connection for a kidney disorder.  In 
the December 2005 notice of disagreement, the veteran 
expressed disagreement with the denial of his claims for left 
ear hearing loss and bilateral tinnitus.  A January 2006 
rating decision later denied the claim for a kidney disorder.

The issue of entitlement to service connection for a kidney 
disorder is not in appellate status and will not be addressed 
any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  The Board also notes that service connection was 
granted for left ear hearing loss in the December 2005 rating 
decision.  This issue has been resolved and is not before the 
Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran is the recipient of the Purple Heart medal; 
therefore, his exposure to combat is presumed.

2..  The preponderance of the evidence is against a finding 
that the veteran's right ear hearing loss and bilateral 
tinnitus are the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2007). 

2.  Bilateral tinnitus was not incurred in or aggravated by 
active military duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in June 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Despite this change in the 
regulation, the June 2005 notice letter informed the veteran 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims and to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA audiological examination in 
September 2005 to obtain an opinion as to whether his right 
ear hearing loss and bilateral tinnitus could be directly 
attributed to service.  Further examination or opinion is not 
needed on the claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran alleges that he currently suffers from right ear 
hearing loss and bilateral tinnitus as a result of acoustic 
trauma in service.  Specifically, he alleges that his hearing 
problems were caused when he stepped on a land mine.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss become manifest to a degree of 10 percent or more within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With regard to bilateral hearing loss, VA has specifically 
defined what is meant by a "disability" for the purposes of 
service connection.  See 38 C.F.R. § 3.385 (2007).  
("[I]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.").  

The Board finds that the veteran has current diagnoses of 
right ear hearing loss and bilateral tinnitus.  See VA 
audiological examination report, September 9, 2005.  Thus, 
element (1) of Hickson is satisfied.

Regarding element (2) of Hickson, in-service incurrence, the 
Board observes that the veteran's DD 214 indicates that he 
was awarded the Purple Heart medal, which is indicative of 
participation in combat.  As such, there is satisfactory 
evidence that the veteran was exposed to explosions and 
acoustic trauma in service.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007); Collette v. Brown, 82 
F.3d 389 (1996).  However, section 1154(b) serves only to 
relax the evidentiary burden to establish the incurrence of a 
disease or injury in service.  It does not provide a 
substitute for medical-nexus evidence.  See Clyburn v. West, 
12 Vet. App. 296, 303 (1999).

Inasmuch as the record indicates that the veteran was awarded 
the Purple Heart medal and that his claimed conditions relate 
to combat experiences, and in light of the fact that there is 
no evidence to the contrary, the Board finds that he did 
engage in combat with the enemy and concedes that he was 
exposed to loud noise in service.  

The Board notes that the veteran did not complain of right 
ear hearing loss within one year of discharge from active 
duty service, thus hearing loss may not be presumed.  See 38 
C.F.R. §§ 3.307, 3.309 (2007).

Finally, the Board turns to the question of medical nexus.  
The only evidence in support of the veteran's claims are lay 
statements alleging that his right ear hearing loss and 
bilateral tinnitus are the result of acoustic trauma in 
service.  The Board acknowledges that the veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss his experiences in 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

Evidence against the veteran's claim consists of the VA 
audiological examination conducted in September 2005.  During 
this examination, the veteran denied any post-military or 
recreational noise exposure.  The audiogram associated with 
the examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
70
85
LEFT
20
25
55
70
80

The examiner stated that exposure to high risk noise was 
documented due to combat.  The veteran's separation audiogram 
demonstrated an increase (worsening) of left side hearing 
loss relative to the induction data.  Regarding the right 
side hearing loss, separation data were consistent with the 
values obtained at entry into service.  See below.

Upon entry into service, the veteran's August 1967 
audiological findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
n/a
30 (35)
LEFT
0 (15)
0 (10)
0 (10)
n/a
30 (35)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)
Upon separation from service in January 1969, the veteran's 
audiological findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
n/a
15
LEFT
0
10
5
n/a
40

Despite the fact that the veteran participated in combat, the 
examiner concluded that given the consistent induction and 
separation data for the right ear, it was less likely as not 
(less than 50 percent probability) that the right ear hearing 
loss was caused or aggravated by military acoustic trauma.  
The examiner also concluded that the onset of the veteran's 
bilateral tinnitus, which was reported as three years prior 
to the examination (2002), did not demonstrate a direct time 
link to military noise and was therefore not supported by the 
information provided.  It was considered less likely as not 
that tinnitus was caused by or a result of military trauma.  
See VA audiological examination report, September 9, 2005.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 2002 complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claims that the 
veteran had an injury in service which resulted in chronic 
disabilities or persistent symptoms thereafter.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing right ear hearing loss and 
bilateral tinnitus complaints, symptoms, or findings for 
approximately 30 years between the period of active duty and 
the complaints of tinnitus in 2002 is itself evidence which 
tends to show that right ear hearing loss and bilateral 
tinnitus did not have their onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003). 

With respect to the veteran's contentions that he has been 
experiencing right ear hearing loss since service, the Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the veteran's 
lay statements in the present case is outweighed by the 
negative service, post-service treatment records (indicating 
right ear hearing loss that began many years after service), 
and the negative VA medical opinion cited above.  

Although the veteran has established that he currently 
suffers from right ear hearing loss and bilateral tinnitus 
and that he participated in combat, the evidence of record 
does not support a finding that these conditions are the 
result of his time in service.  The veteran's claim fails on 
element (3) of Hickson.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


